Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The Amendment filed January 12, 2022 in response to the Office Action of October 12, 2021 is acknowledged and has been entered.  Claims 1-8 and 20-30 have been cancelled. Claims 9-12 have been amended. New claims 31-41 have been added.  
2.	Claims 9-19 and 31-41 are currently pending
3.	Newly submitted claims 37-41 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the originally examined claims 1-30 were drawn to the products of anti-CD38 CARs, nucleic acids expressing the anti-CD38 CARs, and host cells expressing the anti-CD38 CARs.  However, new claims 37-41 are drawn to methods of treatment with host cells expressing the anti-CD38 CARs.  The methods of claims of 37-41 are distinct from the product claims originally presented and examined.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 37-41 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
4.	Claims 9-19 and 31-36 are under consideration. 

Rejections Maintained
Priority
5.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62/581,466, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. Examiner has established a priority date of November 02, 2018 for claims 9-19 and 31-36 because claims as currently constituted recite  “an antigen binding protein that binds to CD38, wherein the antigen binding protein comprises a heavy chain variable (VH) domain comprising CDRs as set forth in the amino acid sequence of SEQ ID NO: 1 and comprises a light chain variable (VL) domain comprising CDRs as set forth in the amino acid sequence of SEQ ID NO: 3”, “an intracellular domain comprising an amino acid sequence that is at least 95% identical to the amino acid sequence of SEQ ID NO: 9 and an amino acid sequence that is at least 95% identical to the amino acid sequence of SEQ ID NO: 10”, “an expression vector operably linked to a nucleic acid encoding the anti-CD38 CAR construct” or   A review of the parent application does not reveal support for the claimed limitation. Applicant is invited to submit evidence pointing to the serial number, page and line where support can be found establishing an earlier priority date.  
Response to Arguments
	6.	Applicant argues that the support for claims 9-19 and 31-36 can be found in the ‘466 application as follows: 
    PNG
    media_image1.png
    784
    638
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    860
    643
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    862
    641
    media_image3.png
    Greyscale


    PNG
    media_image3.png
    862
    641
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    863
    639
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    861
    638
    media_image5.png
    Greyscale

“an antigen binding protein that binds to CD38, wherein the antigen binding protein comprises a heavy chain variable (VH) domain comprising CDRs as set forth in the amino acid sequence of SEQ ID NO: 1 and comprises a light chain variable (VL) domain comprising CDRs as set forth in the amino acid sequence of SEQ ID NO: 3” in claim 10 the cited support  on page 4, lines 2-6 (“[T]he CAR construct comprises an scFv antibody having a heavy chain variable (VH) domain comprising an ammo acid sequence that is at least 95% homologous to the amino acid sequence of SEQ ID NO: 1 and a light chain variable (VL) domain having an amino acid sequence that is at least 95% homologous to the amino acid sequence of SEQ ID NO: 3.”)  and the amino acid sequences in Table 1 does not provide adequate support for the broader genus of antigen binding domains as claimed in claim 10 which only requires VH CDRs of SEQ ID NO: 1 and the VL CDRs of SEQ ID NO: 3. The antigen binding domains as claimed in claim 10 do not require any other homology to SEQ ID NOs: 1 or 3. Thus, the genus of antigen binding domains as claimed in claim 10 is much broader than the genus of antigen binding domains with the VH and VL domains that are least 95% homologous to the amino acid sequence of SEQ ID NO: 1 and SEQ ID NO: 3.  Therefore, the argued support for these claim limitations is not found persuasive. 
	Regarding “an intracellular domain comprising an amino acid sequence that is at least 95% identical to the amino acid sequence of SEQ ID NO: 9 and an amino acid sequence that is at least 95% identical to the amino acid sequence of SEQ ID NO: 10” in claim 9, the cited support on page 4, lines 14-18 (Preferably, there are two signaling domains. More preferably, a first signaling domain is a CD28 signaling domain having an amino acid sequence of SEQ ID NO: 9. More preferably, a second signaling domain is a CD3- signaling domain having an amino acid 
Regarding “an expression vector operably linked to a nucleic acid encoding the anti-CD38 CAR construct” in claims 9 and 10, the cited support on page 5, lines 23-24 (“[Fig. 1,] Panel B is a schematic representation of retroviral vector expressing Anti-CD38 A2 CAR.”), does not provide adequate support for the broader genus of an expression vector operably linked to a nucleic acid encoding the anti-CD38 CAR construct because the genus encompasses any expression vector. Thus, the disclosure of a single species, i.e. a retroviral vector, does not support the genus of expression vectors as currently claimed.  
Regarding “an amino acid sequence that is at least 95% identical to the amino acid sequence of SEQ ID NO: 20” in claim 19, the cited support on page 9, lines 14-15 (“An anti-CD38 scFv A2 antibody comprises the amino acid sequence SEQ ID NO: 20.”) and the amino acid sequence in Table 1 does not provide adequate support for the broader genus of intracellular domains claimed.  The cited support only recites the species SEQ ID NOs: 20.  However, the claimed genus of an amino acid sequence that is at least 95% identical to the amino acid sequence of SEQ ID NO: 20 is much broader than the species SEQ ID NOs: 20 recited in the ‘466 application and is inclusive numerous variants of SEQ ID NOs: 20.  Therefore, the argued support for these claim limitations is not found persuasive.  Therefore, a priority date of November 02, 2018 for claims 9-19 and 31-36 is maintained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 9-10, 12-19, 31, and 33-36 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0228696 A1 (Boitano et al. July 29, 2021, effectively filed July 23, 2018), “Boitano” for the reasons of record.
Boitano teaches methods of using allogeneic cells in therapy by combining allogeneic cell therapy with anti-CD137 antibody drug conjugates (ADCs).  See abstract and ¶ 0008.
Boitano teaches using CAR T-cells in combination with the anti-CD137 ADCs.  See ¶¶ 0058, 0070-0073, 0078 and 0137-0167. 
Boitano teaches using anti-CD38 A2 CAR-T cells.  See ¶ 0141.
The anti-CD38 A2 CAR of Boitano has the sequence of SEQ ID NO: 20 and thus the structure of the CAR of claims 9-10, 12-19, 31, and 33-36.  See Table 1 of the instant specification. 
Boitano teaches producing the CAR T cells with isolated nucleic acid vectors to express the CARs.  See ¶¶ 0058, 0078, 0165 and 167.

7.	Claim(s) 9-10, 12-19, 31, and 33-36 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0260212 A1 (Boitano et al. Aug. 26, 2021, effectively filed July 23, 2018), “Boitano-2” for the reasons of record.
Boitano-2 teaches methods of using allogeneic cells in therapy by combining allogeneic cell therapy with anti-CD2 antibody drug conjugates (ADCs).  See abstract and ¶¶ 0006-0007.
Boitano-2 teaches using CAR T-cells in combination with the anti-CD137 ADCs.  See ¶¶ 0006-0007, 0063, 0069, 0079-0082, 0086, 0087, and 0143-0177.

The anti-CD38 A2 CAR of Boitano-2 has the sequence of SEQ ID NO: 20 and thus the structure of the CAR of claims 9-10, 12-19, 31, and 33-36.  See Table 1 of the instant specification. 
Boitano-2 teaches producing the CAR T cells with isolated nucleic acid vectors to express the CARs.  See ¶¶ 0087, 0174, and 0176.

Response to Arguments
8.	Applicant argues that solely to expedite prosecution, Applicant has canceled claims 1-8 and 20-30. The rejections of said claims are thus moot.
Applicant respectfully traverses the rejections of independent clams 9 and 10, which are currently amended to recite that the antigen binding protein is an scFv antibody, and their dependent claims 11-19. As described in the table above, claims 9-19, along with new claims 31-41, have support in Application No. 62/581,466 and therefore have a priority date no later than November 3, 2017. Thus, none of NCT03464916, Sorrento Therapeutics, Boitano, Bortano-2, and Ji is prior art, and all rejections citing any of these documents should be withdrawn. Applicant respectfully requests withdrawal of the rejections of claims.

Applicant’s arguments have been considered and have been found partially persuasive.  The rejections based on NCT03464916, Sorrento Therapeutics, and Ji have been withdrawn in view of applicant’s amendments.  However, as set forth above, the support for claims 9-19 and 31-36 in Application No. 62/581,466 was not found persuasive.  Therefore, a priority date of November 02, 2018 for claims 9-19 and 31-36 is maintained.  Thus, Boitano and Bortano-2 are prior art and anticipate claims 9-10, 12-19, 31, and 33-36 for the reasons previously set forth and above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 9-15, 17, 18, and 31-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/025323 A1 (Dusseaux, M. Feb. 16, 2017, IDS), “Dusseaux” in view of US 2016/0297888 (Zhou et al. Oct. 13, 2016), “Zhou” and in view of US 2016/0340649 (Brown et al. Nov. 24, 2016), “Brown” for the reasons of record.
Dusseaux teaches an anti-CD38 chimeric antigen receptors (CAR).  See abstract and pp. 3-4-Summary of Invention and Figures 1 and 8. 
	Dusseaux teaches that the CARs have a hinge domain, a transmembrane domain, and an intracellular signaling domain. See pp. 35-38 and Figures 1 and 8. 
	The hinge domains comprise CD8 hinge regions. See pp. 35-36 and Table 1
	The intracellular signaling domains comprise CD28 and CD3 intracellular signaling domains.  See pp. 36-37, Table 1.  
	Dusseaux teaches that the CARs are expressed in engineered T-cells or natural killer cells. See abstract and pp. 3-4-Summary of Invention, p. 35-lines 1-5 and Figure 1. 
	Regarding claim 12, the placental derived or cord blood derived natural killer cells appear to be the same as the natural killer cells of Dusseaux. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP 2113 (I).
	Dusseaux teaches that the engineered immune cells or T-cells can express inactive or mutated CD38 on the surface of the immune cells or T-cells.  See p. 22-lines 8-17 and claims 18 and 60-62. 
	Dusseaux teaches the linker GGGGSGGGGSGGGGS for connecting VH and VL domains.  See Table 1 and p. 69. 

Dusseaux teaches that the CARs comprise scFv binding domains.  See pp. 11-12-Single Chain CAR and pp. 24-29-Single-chain variable antibodies (scFvs).  
 Dusseaux teaches as set forth above, but does not teach a CD38 antibody comprising SEQ ID NOs: 1 and 3.
Zhou teaches a fully human anti-CD38 antibody (C38A2) comprising SEQ ID NOs: 1 and 3, SEQ ID NOs: 3 and 4 therein.  See abstract, ¶¶ 0010-0022 and the Appendix of the Office Action of 10/12/2021.   Zhou teaches scFv fragments of the antibodies of the invention.  See ¶¶ 0041, 0089 and 0090.
Zhou teaches that the antibody is useful for treatment of cancer.  See ¶¶ 0023-0024. 

It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Dusseaux and Zhou and use the C38A2 antibody of Zhou in the CAR of Dusseaux because Dusseaux teaches using human scFv in the CAR (see p. 24-lines 5-10) and Zhou teaches that the antibody is fully human and can be made into a scFv.  One would have been motivated to use the human C38A2 antibody of Zhou in the CAR of Dusseaux to reduce immune responses in human patients treated with T-cells expressing the CAR on their surfaces. 
	Dusseaux and Zhou teach as set forth above. 
	Dusseaux additionally teaches that the transmembrane domain can be a subunit of CD proteins.  See p. 35-lines 1-11
Dusseaux additionally teaches the CD3 activation domain in Table 1:
RVKFSRSADAPAYQQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGGKPRRKN PQEGLYNELQKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQALPPR
	Dusseaux and Zhou teach as set forth above, but do not specifically teach the CD8 hinge region comprising SEQ ID NO: 6, the CD28 transmembrane domain comprising SEQ ID NO: 8, or the CD28 intracellular domain comprising SEQ ID NO: 9.
	Brown teaches CARs that bind interleukin-13R2.  See abstract.

	Brown teaches the CD28 transmembrane domain SEQ ID NO: 22, which comprises the claimed SEQ ID NO: 8, can be used in CARs.  See ¶ 0023, Table 2 and the Appendix of the Office Action of 10/12/2021. 
	Brown teaches the CD28 co-stimulatory domain SEQ ID NO: 27, which comprises the claimed SEQ ID NO: 9, can be used in CARs.  See ¶ 0023, Table 3 and the Appendix of the Office Action of 10/12/2021. 
	Brown teaches the CD3co-stimulatory domain of SEQ ID NO: 10.  See Table 10.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Dusseaux, Zhou and Brown and use the CD8 hinge domain, the CD28 transmembrane domain, and CD28 co-stimulatory domain of Brown in the CAR of Dusseaux and Zhou because Dusseaux teaches that the hinge domains comprise CD8 hinge regions, the transmembrane domain can be a subunit of CD proteins, and the intracellular signaling domains comprise CD28 and CD3 intracellular signaling domains and Brown teaches these domains are useful in generating a functional CAR.  One of skill the art would have been motivated to use these domains because the domains were known in the art to be active in the creation of functional CARs and one would have been motivated to use CAR domains that optimized the activity of the CAR.

10.	Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/025323 A1 (Dusseaux, M. Feb. 16, 2017, IDS), “Dusseaux” in view of  US 2016/0297888 (Zhou et al. Oct. 13, 2016), “Zhou” and further in view of US 2016/0340649 (Brown et al. Nov. 24, 2016), “Brown” as applied to claims 9-15, 17, 18, and 31-36 above, in further view of  WO 2017/068361 A1 (Pulé et al. April 27, 2017), “Pulé” for the reasons of record. 
Dusseaux, Zhou and Brown teach as set forth above.
Dusseaux additionally teaches that the hinge region may comprise the extracellular region of CD28.  See p. 35-lines 20-30.  

	Pulé teaches that CARs comprise spacer domains between the antigen binding domain and the transmembrane to spatially separate said domains and to facilitate binding of the target antigen. See p. 18-lines 15-18.
	Pulé teaches the spacer SEQ ID NO: 30 (Human CD28STK) which comprises the claimed SEQ ID NO: 7. See p. 19-lines 19-20 and the Appendix.
 	It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Dusseaux, Zhou, Brown and Pulé and use the CD28STK spacer of Pulé in the CAR of Dusseaux, Zhou, and Brown because Dusseaux teaches that the hinge region may comprise the extracellular region of CD28 and Pulé teaches that the spacer region facilitates binding of the target antigen.  Given the benefits of facilitating binding of the target antigen, one of skill in the art would have been motivated to use the CD28STK spacer of use the CD28STK spacer of Pulé in the CAR of Dusseaux, Zhou, and Brown.

Response to Arguments
11.	Applicant argues that in response to Applicant’s arguments dated June 29, 2021, the Examiner asserts that “the CD38 CARs would not have any function or effect on cytotoxicity or fratricide in the absence of being expressed in a cell like a T-cell or natural killer cell.” Id. at 7.  Also, in response to Applicant’s arguments, the Examiner asserts that “Dusseaux teaches the expression of the CD38 antigen is eliminated in the anti-CD38 CAR T cells by knocking out the CD38 gene,” and that “It would not have been unexpected for the cells with CD38 expression eliminated to have little or no fratricide.” Id. at 11.
Applicant argues that solely to expedite prosecution, Applicant has canceled claims 1-8 and 20-30. The rejections of said claims are thus moot.

Applicant argues that as the Examiner acknowledges, in Dusseaux, “the expression of the CD38 antigen is eliminated in the anti-CD38 CAR T cells by knocking out the CD38 gene.” Id. at 11. As such, Dusseaux does not disclose or suggest a CD38-expressing T host cell or natural killer host cell, or a CD38-expressing population of T host cells or natural killer host cells, as both claims 9 and 10 require. None of Zhou, Brown, and Pulé remedies this deficiency of Dusseaux. Zhou relates to an anti-CD38 antibody but does not disclose CD38-expressing host cells. And neither Brown nor Pulé relates to the expression of CD38.
Applicant argues that furthermore, Dusseaux teaches away from combining an anti-CD38 CAR with a CD38-expressing host cell. The essence of Dusseaux’s host cell is that it’s CD38 is inactivated. See, e.g., Dusseaux at Title “Cells for Immunotherapy Engineered for Targeting CD38 antigen and for CD38 Gene Inactivation”) and claim 18. Dusseaux explains why a CD38-expressing host cell is problematic: 
The antigen marker CD38 has been used as specific markers in diagnostic methods for a while, especially with respect to Leukemia pathological cells, but not in therapy. Indeed, although this marker was identified in the art as quite specific marker, it could not be used as target for immunotherapy because antibodies directed against this marker would have destroyed or interfered with patients’ T cells. 

Dusseaux at page 45, lines 23-27 (emphasis added). Here, in view of Dusseaux and the fact that no cited reference teaches that an anti-CD38 CAR T or NK cell may be CD38- expressing, 
Applicant argues that for example, Figure 4 shows that the non-transduced control population of T cells contained 12%, 77%, and 11% of CD38-negative, CD38-low, and CD38-high cells, respectively. Id. at [00220]. After the T cells were transduced to express the claimed anti- CD38 CARs, accepted wisdom would have predicted high levels of fratricide across the T cell population, which expresses both the CAR and its target, CD38. But instead, the transduced population contained 17%, 82% and 1% of CD38-negative, CD38-low, and CD38-high cells, respectively. Id. Thus, the CD38-low cells were substantially unaffected (77% versus 82%). This result could not have been predicted by one of ordinary skill and is strong evidence of nonobviousness.
Applicant argues that in view of the above, claims 9 and 10 and their dependent clams 11-19 are therefore nonobvious over Dusseaux in combination with Zhou, Brown, and/or Pulé. Applicant respectfully requests withdrawal of the rejections of clams 9-19.

Applicant’s arguments have been considered, but have not been found persuasive.  In regard to the amendment of claims 9 and 10, the amendment does not limit the natural killer (NK) host cells to expressing CD38.  Thus, the NK host cells are not required to expresses CD38. Additionally, as previously set forth above, Dusseaux teaches that the CARs are 
Regarding, the evidence of nonobviousness, Dusseaux recognized the problem of expression of wild type CD38 on the immune cells interfering with CD38 directed immunotherapy, as previously set forth and as argued by applicant.  Thus, it would not have been unexpected that the CD38-low or negative T cells were substantially unaffected after the T cells were transduced to express the claimed anti- CD38 CARs because there would have been a reduced level of CD38 expression on the CD38-low or negative cells to be targeted by the CD38 CAR expressing T cells.  Therefore, the CD38-low or negative cells would have been expected to be relatively unaffected by the CD38 CAR expressing T cells.
Additionally, anti-CD38 antibody (C38A2) used in the CAR of Figure 4 of the instant specification is the same antibody of Zhou.  Thus, the C38A2 antibody of the prior art CAR would have the same binding activity as the CAR used in Figure 4.  Thus, the preferential targeting activities characteristics of the claimed CD38 CAR are considered to be intrinsic to the CD38CAR T-cells or NK-cells taught and suggested by the prior art. See MPEP 2145 II: “Prima Facie Obviousness Is Not Rebutted by Merely Recognizing Additional Advantages or Latent Properties Present in the Prior Art: Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.”. . . “In re Baxter Travenol Labs., 952 F.2d Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).” “Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (“The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.”)”. Thus, the studies described in Figure 4 simply describe properties and advantages present in the CD38CAR -cells or NK-cells taught and suggested by the prior art and thus are not sufficient to overcome the obviousness rejection. 

12.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0228696 A1 (Boitano et al. July 29, 2021, effectively filed July 23, 2018), “Boitano” as applied to claims 9-10, 12-19, 31, and 33-36 above, and further in view of WO 2017/025323 A1 (Dusseaux, M. Feb. 16, 2017, IDS), “Dusseaux”.
Boitano teaches as set forth above, but does not teach retroviral or lentiviral expression vectors.
Dusseaux teaches as set forth above. 

It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Boitano and Dusseaux and use retroviral or lentiviral vectors for transduction and expression of the precursor polypeptides of Boitano because Dusseaux teaches that retroviral vectors like lentiviral vectors are particularly suited for expressing CARs in T-cells.  One of skill in the art would have been motivated to use lentiviral vectors for efficient expression of the precursor polypeptides in T-cells. 

13.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0260212 A1 (Boitano et al. Aug. 26, 2021, effectively filed July 23, 2018), “Boitano-2”.as applied to claims 9-10, 12-19, 31, and 33-36 above, and further in view of WO 2017/025323 A1 (Dusseaux, M. Feb. 16, 2017, IDS), “Dusseaux”.
Boitano-2 teaches as set forth above, but does not teach retroviral or lentiviral expression vectors.
Dusseaux teaches as set forth above. 
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Boitano-2 and Dusseaux and use retroviral or lentiviral vectors for transduction and expression of the precursor polypeptides of Boitano-2 because Dusseaux teaches that retroviral vectors like lentiviral vectors are particularly suited for expressing CARs in T-cells.  One of skill in the art would have been motivated to use lentiviral vectors for efficient expression of the precursor polypeptides in T-cells. 
Response to Arguments
14.	Applicant argues that solely to expedite prosecution, Applicant has canceled claims 1-8 and 20-30. The rejections of said claims are thus moot.
Applicant respectfully traverses the rejections of independent clams 9 and 10, which are currently amended to recite that the antigen binding protein is an scFv antibody, and their dependent claims 11-19. As described in the table above, claims 9-19, along with new claims 31-41, have support in Application No. 62/581,466 and therefore have a priority date no later than November 3, 2017. Thus, none of NCT03464916, Sorrento Therapeutics, Boitano, Bortano-2, and Ji is prior art, and all rejections citing any of these documents should be withdrawn. Applicant respectfully requests withdrawal of the rejections of claims.

Applicant’s arguments have been considered and have been found partially persuasive.  The rejection based on Ji has been withdrawn in view of applicant’s amendments.  However, as set forth above, the support for claims 9-19 and 31-36 in Application No. 62/581,466 was not found persuasive.  Therefore, a priority date of November 02, 2018 for claims 9-19 and 31-36 is maintained.  Boitano and Bortano-2 are prior art and anticipate claims 9-10, 12-19, 31, and 33-36 for the reasons previously set forth and above. Thus, claim 11 is obvious over Boitano or Bortano-2 in view of Dusseaux for the reasons of record.



New Grounds of Rejection/Objection 
Specification
15.	The disclosure is objected to because of the following informalities: In new paragraph [00253] and original paragraph [0019] the phrase “hematologic breast cancer” should be “hematologic, breast cancer”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

16.	Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New claim 35 is drawn, in part, to a co-stimulatory signaling domain of a binds CD83 ligand. With respect to CD83 ligands, teach that the details regarding the existence, expression 
Although drawn to DNA arts, the findings in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc. are relevant to the instant claims. The Federal Circuit addressed the application of the written description requirement to DNA-related inventions in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  The court stated that "[a] written description of an invention involving a chemical genus, like a description of a chemical species, requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Id. At 1567, 43 USPQ2d at 1405.  The court also stated that
a generic statement such as "vertebrate insulin cDNA" or "mammalian insulin cDNA" without more, is not an adequate written description of the genus because it does not distinguish the genus from others, except by function. It does not specifically define any of the genes that fall within its definition.  It does not define any structural features commonly possessed by members of the genus that distinguish them from others. One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus. A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.
 
Id. At 1568, 43 USPQ2d at 1406.  The court concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material." Id. 
Finally, the court addressed the manner by which a genus of cDNAs might be described.  "A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a Id. 
The Federal Circuit has recently clarified that a DNA molecule can be adequately described without disclosing its complete structure.  See Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that "the written description requirement can be met by 'show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics ... i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. " Id. At 1324, 63 USPQ2d at 1613 (emphasis omitted, bracketed material in original).
The inventions at issue in Lilly and Enzo were DNA constructs per se, the holdings of those cases are also applicable to claims such as those at issue here.  
Thus, the instant specification may provide an adequate written description of a co-stimulatory signaling domain of a CD83 ligand per Lilly by structurally describing a representative number of said peptides, or by describing "structural features common to the members of the genus, which features constitute a substantial portion of the genus." Alternatively, per Enzo, the specification can show that the claimed invention is complete "by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics." 
In this case, the specification does not describe a co-stimulatory signaling domain of a CD83 ligand in a manner that satisfies either the Lilly or Enzo standards.  The specification does Enzo. 
The specification also fails to describe a co-stimulatory signaling domain of a CD83 ligand by the test set out in Lilly.  The specification does not disclose any co-stimulatory signaling domain of a CD83 ligand. Therefore, it necessarily fails to describe a "representative number" of species of a co-stimulatory signaling region of a CD83 ligand.  In addition, the specification also does not describe "structural features common to the members of the genus, which features constitute a substantial portion of the genus."
Thus, the specification does not provide an adequate written description of a co-stimulatory signaling domain of a CD83 ligand that is required to practice the claimed invention or reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the broadly claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	Claim 12 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/025323 A1 (Dusseaux, M. Feb. 16, 2017, IDS), “Dusseaux” in view of US 2016/0297888 (Zhou et al. Oct. 13, 2016), “Zhou” and further in view of US 2016/0340649 (Brown et al. Nov. 24, 2016), “Brown” as applied to claims 9-15, 17, 18, and 31-36 above, in further view of WO 2016/109668 A1 (Kang et al. July 7, 2016), “Kang”. 
Dusseaux, Zhou and Brown teach as set forth above, but do not explicitly teach that the NK cells were placental derived or cord blood derived.
Kang teaches methods treating cancers and infectious diseases with natural killer cells. 
Kang teaches modifying the NK cells with a chimeric antigen receptor (CAR) to take advantage of the therapeutic activity of NK cells.  See paragraphs [0001-0009].
Kang teaches that the CAR can be an anti-CD38 CAR.  See paragraphs [0009] and [0028]. 
Kang teaches producing the NK cells from placental cells.   See § 5.2.6-Methods of Producing PiNK cells-pp. 51-54 and paragraph [0059]. 
Kang teaches producing the NK cells from cord blood cells.  See paragraphs [0065], [0133], [0145], and [0150].
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Dusseaux, Zhou, Brown and Kang .
Conclusion
18.	All other objections and rejections recited in the Office Action of October 12, 2021 are withdrawn in view of Applicant’s amendments and arguments.
19.	No claims allowed.
20.   	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
21. 	The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2022. The extension of AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Peter J Reddig/
Primary Examiner, Art Unit 1642


Alignment of SEQ ID NO: 17 with SEQ ID NO: 18 of Brown

Title:          US-16-179-850-17
Perfect score:  484
Sequence:       1 AKPTTTPAPRPPTPAPTIAS..........IHVKGKHLCPSPLFPGPSKP 88

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 48 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       AASEQ2_03142022_105808.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     246   50.8     48  1  AASEQ2_03142022_105808                      


                                    ALIGNMENTS


RESULT 1
AASEQ2_03142022_105808

  Query Match             50.8%;  Score 246;  DB 1;  Length 48;
  Best Local Similarity   100.0%;  
  Matches   46;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AKPTTTPAPRPPTPAPTIASQPLSLRPEACRPAAGGAVHTRGLDFA 46
              ||||||||||||||||||||||||||||||||||||||||||||||
Db          1 AKPTTTPAPRPPTPAPTIASQPLSLRPEACRPAAGGAVHTRGLDFA 46